
	
		I
		111th CONGRESS
		1st Session
		H. R. 2309
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Rush (for
			 himself, Ms. Schakowsky, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide authority to the Federal Trade Commission to
		  expedite rulemakings concerning consumer credit or debt and to direct the
		  Commission to examine and promulgate rules with regard to debt settlement and
		  automobile sales, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Credit and Debt Protection
			 Act.
		2.FTC Rulemaking
			 relating to credit or debt
			(a)Expedited
			 rulemakingSection 18 of the Federal Trade Commission Act (15
			 U.S.C. 57a) is amended by adding at the end the following new
			 subsection:
				
					(k)Notwithstanding
				any other procedures set forth in this section or section 22, for any
				rulemaking relating to consumer credit or debt, the Commission shall conduct
				such rulemaking in accordance with section 553 of title 5, United States Code,
				and the provisions for judicial review of rules promulgated in accordance such
				section shall apply to any rule promulgated in such a
				rulemaking.
					.
			(b)Specific
			 rulemakings
				(1)Debt
			 settlement
					(A)In
			 generalThe Federal Trade
			 Commission shall examine the practices of providers of debt settlement services
			 and prescribe such rules as the Commission determines necessary (in accordance
			 with section 553 of title 5, United States Code) in order to prevent unfair and
			 deceptive acts or practices of providers of such services. The Commission shall
			 consider adopting rules that—
						(i)prohibit the charging of fees to consumers
			 prior to any debt settlement service being fully rendered and limiting fees
			 that may be charged after a settlement with a creditor is reached; and
						(ii)require
			 disclosures before a contract is signed regarding the fee structure, expected
			 time frames for a successful settlement, success rate of debtors in settling
			 their debts, information about creditor participation in settlement plans, and
			 the potential impact on a consumer’s credit score.
						(B)DefinitionFor purposes of subparagraph (A), the term
			 debt settlement service means a commercial service provided to
			 assist consumers in managing and repaying consumer debt, including the offering
			 of advice or acting as an intermediary between a debtor and one or more of the
			 debtor’s creditors, where the primary purpose of the advice or action is to
			 obtain a settlement for less than the full amount of debt owed.
					(2)Automobile
			 salesThe Federal Trade
			 Commission shall examine the practices of automobile dealers with respect to
			 credit and lending and shall prescribe such rules as the Commission determines
			 necessary (in accordance with section 553 of title 5, United States Code) in
			 order to prevent unfair and deceptive acts or practices of such dealers. The
			 Commission shall consider adopting rules that—
					(A)restrict post-sale changes in financing
			 terms;
					(B)require that
			 automobile purchase agreements or sales contracts entered into between a
			 consumer and an automobile dealer include a provision which permits the
			 consumer to cancel the transaction within a specified period following the sale
			 or receipt of final information concerning the terms of the sale or financing;
			 and
					(C)limit the ability
			 of automobile dealers to accept or solicit compensation that is based on the
			 interest rate, annual percentage rate, or the amount financed with respect to
			 the sale of an automobile and that is either—
						(i)for
			 the provision, procurement, or arrangement of financing; or
						(ii)for
			 the sale, assignment, or transfer of the installment sale contract.
						(c)Deadline for
			 rulemakingsThe Commission shall commence the rulemakings
			 required under subsection (b) within 6 months after the date of enactment of
			 this Act.
			3.Authority to
			 obtain civil penalties in connection with unfair and deceptive acts or
			 practices relating to consumer credit or debtSection 5(m)(1) of the Federal Trade
			 Commission Act (15 U.S.C. 45(m)(1)) is amended—
			(1)by redesignating
			 subparagraph (C) as subparagraph (D), and in such subparagraph (as so
			 redesignated), by striking subparagraphs (A) and (B) and
			 inserting subparagraphs (A), (B), and (C); and
			(2)by inserting after
			 subparagraph (B) the following new subparagraph:
				
					(C)The Commission may
				commence a civil action to recover a civil penalty in a district court of the
				United States against any person, partnership, or corporation which engages in
				any unfair or deceptive acts or practices in connection with consumer credit or
				debt with actual knowledge or knowledge fairly implied on the basis of
				objective circumstances that such an act is unfair or deceptive. In such
				action, such person, partnership, or corporation shall be liable for a civil
				penalty as provided in subparagraph
				(A).
					.
			4.Enforcement by
			 State attorneys general
			(a)In
			 generalExcept as provided in subsection (f), a State, as parens
			 patriae, may bring a civil action on behalf of its residents in an appropriate
			 State or district court of the United States to enforce the provisions of the
			 Federal Trade Commission Act or any other Act enforced by the Federal Trade
			 Commission to obtain penalties and relief provided under such Acts whenever the
			 attorney general of the State has reason to believe that the interests of the
			 residents of the State have been or are being threatened or adversely affected
			 by a violation of a rule prescribed under section 2(b) or any other rule
			 relating to consumer credit or debt promulgated by the Federal Trade
			 Commission.
			(b)NoticeThe
			 State shall serve written notice to the Commission of any civil action under
			 subsection (a) at least 60 days prior to initiating such civil action. The
			 notice shall include a copy of the complaint to be filed to initiate such civil
			 action, except that if it is not feasible for the State to provide such prior
			 notice, the State shall provide notice immediately upon instituting such civil
			 action.
			(c)Intervention by
			 FTCUpon receiving the notice required by subsection (b), the
			 Commission may intervene in such civil action and upon intervening—
				(1)be heard on all
			 matters arising in such civil action;
				(2)remove the action
			 to the appropriate United States district court; and
				(3)file petitions for
			 appeal of a decision in such civil action.
				(d)Savings
			 clauseNothing in this section shall prevent the attorney general
			 of a State from exercising the powers conferred on the attorney general by the
			 laws of such State to conduct investigations or to administer oaths or
			 affirmations or to compel the attendance of witnesses or the production of
			 documentary and other evidence. Nothing in this section shall prohibit the
			 attorney general of a State, or other authorized State officer, from proceeding
			 in State or Federal court on the basis of an alleged violation of any civil or
			 criminal statute of that State.
			(e)Venue; service
			 of process; joinderIn a civil action brought under subsection
			 (a)—
				(1)the venue shall be
			 a judicial district in which the lender or a related party operates or is
			 authorized to do business;
				(2)process may be
			 served without regard to the territorial limits of the district or of the State
			 in which the civil action is instituted; and
				(3)a
			 person who participated with a lender or related party to an alleged violation
			 that is being litigated in the civil action may be joined in the civil action
			 without regard to the residence of the person.
				(f)Preemptive
			 action by FTCWhenever a civil action or an administrative action
			 has been instituted by or on behalf of the Commission for violation of any rule
			 described under subsection (a), no State may, during the pendency of such
			 action instituted by or on behalf of the Commission, institute a civil action
			 under subsection (a) against any defendant named in the complaint in such
			 action for violation of any rule as alleged in such complaint.
			(g)Award of costs
			 and feesIf the attorney general of a State prevails in any civil
			 action under subsection (a), the State can recover reasonable costs and
			 attorney fees from the lender or related party.
			
